Balcom, J.
(Dissenting.) Freetown lies north of Marathon, and Lapeer west of Marathon—Virgil lies north of La-peer, and west of Freetown. The southeast corner of Virgil, the northeast corner of Lapeer, the southwest corner of Freetown and the northwest corner of Marathon are one and the same point. Those corners are right angles, and each town is square or in the form of a parallelogram. The question in the case is whether Virgil is a town next adjoining Marathon, or whether when a square piece of land is divided into four square towns of equal size, a town in one corner of the square is “next adjoining” the one in the opposite corner. It seems to me such towns do not adjoin—that they do not visibly touch each other. To adjoin means “to lie or be next to, or in contact.”
Whenever a square tract of land is divided into nine, square towns of equal size, the center town adjoins only four of the. others; and such four are the only ones “next adjoining” it. The center town does not adjoin the four in the corners of the tract by a visible touching. It is not so situated as to have eight towns next adjoining it.
The statute applicable to the question is, that the “action shall be brought before some justice of the town, wherein, *445either, 1. The plaintiffs or any one of them reside; or 2. Where the defendants, or any one of them, reside; or 3. Before some justice of another town in the same county, next adjoining the residence of the plaintiff or defendant.” (2 R. S. 226, § 8.) Both parties to the action resided in Marathon, and the action was brought before a justice of Virgil. My conclusion is that Virgil is not a town next adjoining Marathon, within the meaning of the statute' above quoted; for these towns do not visibly touch each other. Before a town can be said to lie next adjoining” another, I think the two should visibly touch each other. And as Virgil does not visibly touch Marathon, I am of the opinion the justice had no jurisdiction of the defendant in this action, and should have so held. It follows that the judgment of the county court reversing that of the justice was correct and should be affirmed.
[Broome General Term,
May 8, 1860.
Mason, Balcom, Campbell and Parker, Justices.]
Judgment of county court reversed.